EXHIBIT 10.10

ITERUM THERAPEUTICS PUBLIC LIMITED COMPANY

RESTRICTED STOCK UNIT GRANT NOTICE

(2018 EQUITY INCENTIVE PLAN)

Iterum Therapeutics Public Limited Company (the “Company”), pursuant to its 2018
Equity Incentive Plan (the “Plan”), hereby awards to Participant the number of
Restricted Stock Units set forth below (the “Award”).

The Award is subject to all of the terms and conditions as set forth in this
Restricted Stock Unit Grant Notice (this “Grant Notice”) and the RSU Terms and
Conditions (including Schedule 1) (collectively, the “RSU Award Agreement”), and
the Plan, all of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not otherwise defined herein will have the meanings
set forth in the Plan.

 

 

 

 

Participant:

 

 

Date of Grant:

 

 

Number of Restricted Stock Units:

 

 

Vesting Schedule:

The Restricted Stock Units shall vest, if at all, in accordance with the terms
and conditions set forth on Schedule 1 to this RSU Award Agreement.

 

 

 

 

Issuance Schedule:

  

The Ordinary Shares to be issued in respect of the Award will be issued in
accordance with the issuance schedule set forth in Section 2 of the RSU Terms
and Conditions.

Additional Terms/Acknowledgements: Participant acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Award subject to all of the terms and
provisions of the Plan and this RSU Award Agreement. By accepting this Award,
Participant acknowledges and agrees that Participant has reviewed the Plan and
this RSU Award Agreement (including all attachments and exhibits) in its
entirety. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board or the Stock Plan Administrator
upon any questions arising under the Plan or this Award.

Participant acknowledges and agrees that the RSU Award Agreement may not be
modified, amended or revised except as provided in the Plan. Participant further
acknowledges that as of the Date of Grant, this RSU Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of Ordinary Shares pursuant to the Award and supersede all prior
oral and written agreements on that subject with the exception, if applicable,
of (i) equity awards previously granted and delivered to Participant, (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law, and (iii) any written employment or severance
arrangement that would provide for vesting acceleration of this Award upon the
terms and conditions set forth therein.

To facilitate the Award, Participant acknowledges that it may be necessary to
receive documents by electronic delivery and to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.10

ITERUM THERAPEUTICS PUBLIC LIMITED COMPANY

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Signature

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address/Country:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTACHMENTS:

Attachment I:     RSU Terms and Conditions

Attachment II:    2018 Equity Incentive Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.10

ATTACHMENT I

ITERUM THERAPEUTICS PUBLIC LIMITED COMPANY

2018 EQUITY INCENTIVE PLAN

RSU TERMS AND CONDITIONS

Iterum Therapeutics Public Limited Company (the “Company”) has awarded you the
number of Restricted Stock Units indicated in the Grant Notice (the “Award”)
pursuant to the Company’s 2018 Equity Incentive Plan (the “Plan”). The Grant
Notice, this RSU Terms and Conditions are collectively referred to as the “RSU
Award Agreement”. Capitalized terms not explicitly defined in the RSU Award
Agreement will have the same meanings given to them in the Plan.

The terms of your Award, in addition to those set forth in the Grant Notice and
the Plan, are as follows:

1. GRANT OF THE AWARD. This Award represents the right to be issued on a future
date one (1) Ordinary Share for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 below) as
indicated in the Grant Notice. As of the Date of Grant, the Company will credit
to a bookkeeping account maintained by the Company, or a third party designated
by the Company, for your benefit (the “Account”) the number of Restricted Stock
Units/Ordinary Shares subject to the Award. Except as otherwise provided herein,
you will not be required to make any payment to the Company or an Affiliate
(other than services to the Company or an Affiliate) with respect to your
receipt of the Award, the vesting of the Restricted Stock Units or the delivery
of the Ordinary Shares to be issued in respect of the Award. Notwithstanding the
foregoing, the Company reserves the right to issue you the cash equivalent of
Ordinary Shares, in part or in full satisfaction of the delivery of Ordinary
Shares upon vesting of your Restricted Stock Units, and, to the extent
applicable, references in this RSU Award Agreement to Ordinary Shares issuable
in connection with your Restricted Stock Units will include the potential
issuance of its cash equivalent pursuant to such right, unless otherwise
provided for your country in the Appendix.

2. VESTING. Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/Ordinary Shares credited to the Account that were not vested on the date
of such termination will be forfeited at no cost to the Company and you will
have no further right, title or interest in or to such underlying Ordinary
Shares.

For purposes of this Award, your Continuous Service will be considered
terminated as of the date you are no longer actively providing services to the
Company or an Affiliate (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and unless otherwise expressly provided in the RSU Award Agreement or
determined by the Company, (i) your right to vest in the Award, if any, will
terminate as of such date and will not be extended by any notice period (that is
your period of service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any). The Board or its duly authorized designee shall have the exclusive
discretion to determine when you are no longer actively providing services for
purposes of your Award (including whether you may still be considered to be
providing services while on a leave of absence).

The Ordinary Shares will be delivered to you as soon as practicable following
each vesting date, but in any event within 30 days of such date.

 

3. NUMBER OF SHARES. The number of Restricted Stock Units/shares subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that become subject to the Award pursuant to this Section 3, if
any, will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award.

 

--------------------------------------------------------------------------------

EXHIBIT 10.10

4. COMPLIANCE WITH LAW. You may not be issued any Ordinary Shares under your
Award unless the Ordinary Shares underlying the Restricted Stock Units are
either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, including any U.S. and non-U.S. state,
federal and local laws, and you will not receive such Ordinary Shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.

5. TRANSFER RESTRICTIONS. Prior to the time that Ordinary Shares have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
will thereafter be entitled to receive any distribution of Ordinary Shares to
which you were entitled at the time of your death pursuant to this RSU Award
Agreement. In the absence of such a designation, your legal representative will
be entitled to receive, on behalf of your estate, such Ordinary Shares or other
consideration to the extent applicable in accordance with your will or the laws
of intestacy.

6. DIVIDENDS. You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any Ordinary Shares that are delivered to you in
connection with your Award after such shares have been delivered to you.

7. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this RSU Award Agreement. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this RSU Award Agreement until such shares are issued to you pursuant to
Section 6 of this RSU Terms and Conditions. Upon such issuance, you will obtain
full voting and other rights as a stockholder of the Company. Nothing contained
in this RSU Award Agreement, and no action taken pursuant to its provisions,
will create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.

8. AWARD NOT A SERVICE CONTRACT. Your Continuous Service with the Company, the
Employer or any other Affiliate is not for any specified term and may be
terminated by you or by the Company, the Employer or any other Affiliate at any
time, for any reason, with or without cause and with or without notice. Nothing
in this RSU Award Agreement (including, but not limited to, the vesting of your
Award or the issuance of the shares subject to your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this RSU
Award Agreement or the Plan will: (i) confer upon you any right to continue in
the employ of, or affiliation with the Employer; (ii) constitute any promise or
commitment by the Company, the Employer or any other Affiliate regarding the
fact or nature of future positions, future work assignments, future compensation
or any other term or condition of employment or affiliation; (iii) confer any
right or benefit under this RSU Award Agreement or the Plan unless such right or
benefit has specifically accrued under the terms of this RSU Award Agreement or
Plan; or (iv) deprive the Company or the Employer of the right to terminate you
at any time and without regard to any future vesting opportunity that you may
have. The grant of the Award shall not be interpreted as forming an employment
or service contract with the Company. Under no circumstances on ceasing to be in
employment or service of the Company will you be entitled to any compensation
for any loss of any right or benefit or prospective right or benefit under the
Plan which you might otherwise have enjoyed whether such compensation is claimed
by way of damages for wrongful dismissal or other breach of contract or by way
of compensation for loss of office or otherwise howsoever.

 

9. RESPONSIBILITY FOR TAXES.

(a) You acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the “Employer”) the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefit tax, payment on account or
other tax related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company or

 

--------------------------------------------------------------------------------

EXHIBIT 10.10

the Employer. You further acknowledge that the Company and the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of your Restricted Stock Units, including,
but not limited to, the grant of the Restricted Stock Units, the vesting and
settlement of the Restricted Stock Units, the delivery or sale of any Ordinary
Shares and the receipt of any dividends, and (ii) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of your Award to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction between the Date of Grant and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or the Employer (or former employer if applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

(b) You acknowledge and agree that the Company has the right to deduct from
payments of any kind otherwise due to you any federal, state, local or other
taxes of any kind required by law to be withheld with respect to the grant,
vesting or settlement of the RSUs. At such time as you are not aware of any
material nonpublic information about the Company or the Ordinary Shares and you
are not subject to any restriction on trading activities with respect to the
Ordinary Shares pursuant to any Company insider trading or other policy, you
shall execute the instructions set forth in Schedule 2 attached hereto (the
“Automatic Sale Instructions”) as the means of satisfying such tax
obligation.  If you do not execute the Automatic Sale Instructions prior to an
applicable vesting date, then you agree that if under applicable law you will
owe taxes at such vesting date on the portion of the award then vested the
Company shall be entitled to immediate payment from you of the amount of any tax
required to be withheld by the Company.  The Company shall not deliver any
Ordinary Shares to you until it is satisfied that all required withholdings have
been made.

10. NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Ordinary Shares. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

 

11. NOTICES. Any notices provided for in this Award Agreement or the Plan will
be given in writing (including electronically) and will be deemed effectively
given when personally delivered, when sent by fax or electronic mail
(transmission confirmed), when actually delivered if sent express overnight
courier service or five days after deposit in first class mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means.

12. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of this RSU Award Agreement and the Plan,
the terms of the Plan will control. In addition, your Award (and any
compensation paid or shares issued under your Award) is subject to recoupment in
accordance with The U.S. Dodd–Frank Wall Street Reform and Consumer Protection
Act and any implementing regulations thereunder, any clawback policy adopted by
the Company and any compensation recovery policy otherwise required by
applicable law. No recovery of compensation under such a clawback policy will be
an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.

13. SEVERABILITY. If all or any part of this RSU Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this RSU Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this RSU Award Agreement (or part of such a Section) so declared to be unlawful
or invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

14. WAIVER. You acknowledge that a waiver by the Company of breach of any
provision of this RSU Award Agreement shall not operate or be construed as a
waiver of any other provision of this RSU Award Agreement, or of any subsequent
breach of this RSU Award Agreement.

 

--------------------------------------------------------------------------------

EXHIBIT 10.10

15. SUCCESSORS AND ASSIGNS. The rights and obligations of the Company under your
Award will be transferable by the Company to any one or more persons or
entities, and all covenants and agreements hereunder will inure to the benefit
of, and be enforceable by, the Company’s successors and assigns. All obligations
of the Company under the Plan and this RSU Award Agreement will be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and assets of the Company.

16. IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to impose
other requirements on your participation in the Plan, and on any Ordinary Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

17. GOVERNING LAW. The interpretation, performance and enforcement of this RSU
Award Agreement will be governed by and construed in accordance with the Irish
Companies Act 2014 (as same may be amended, replaced and/or consolidated in the
future) as to matters within the scope thereof, and as to all other matters
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without regard to its principles of conflicts of laws.

 

18. LANGUAGE. If you have received this RSU Award Agreement, or any other
document related to this Award and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.

19. INSIDER TRADING RESTRICTIONS/MARKET ABUSE LAWS. You acknowledge that you may
be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, including the United States and your country of
residence, which may affect your ability to acquire or sell the Ordinary Shares
or rights to the Ordinary Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter.

20. FOREIGN ASSET/ACCOUNT AND TAX REPORTING, EXCHANGE CONTROLS. Your country may
have certain foreign asset, account and/or tax reporting requirements and
exchange controls which may affect your ability to acquire or hold Ordinary
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Ordinary
Shares) in a brokerage or bank account outside your country. You understand that
you may be required to report such accounts, assets or transactions to the tax
or other authorities in your country. You also may be required to repatriate
sale proceeds or other funds received as a result of participation in the Plan
to your country through a designated bank or broker and/or within a certain time
after receipt. In addition, you may be subject to tax payment and/or reporting
obligations in connection with any income realized under the Plan and/or from
the sale of Ordinary Shares. You acknowledge that you are responsible for
complying with all such requirements, and that you should consult personal legal
and tax advisors, as applicable, to ensure compliance.

21. [intentionally left blank]

22. NATURE OF GRANT. In accepting your Award, you acknowledge, understand and
agree that:

(a) Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award as a condition to participating
in the Plan and receipt of this Award. The Plan is discretionary in nature and
the Company can amend, cancel, or terminate it at any time

 

(b) This Award and any other awards under the Plan are voluntary and occasional
and do not create any contractual or other right to receive future awards or
other benefits in lieu of future awards, even if similar awards have been
granted repeatedly in the past. All determinations with respect to any such
future awards, including, but

 

--------------------------------------------------------------------------------

EXHIBIT 10.10

not limited to, the time or times when such awards are made, the size of such
awards and performance and other conditions applied to the awards, will be at
the sole discretion of the Company.

*        *         *

This RSU Terms and Conditions will be deemed to be accepted by you upon the
signing by you or

otherwise by your acceptance of the Grant Notice to which it is attached.

 




 

--------------------------------------------------------------------------------

EXHIBIT 10.10

Schedule 1

 

Vesting Conditions

 

 

Participant’s Restricted Stock Units shall vest in accordance with the following
schedule, if at all, following the achievement of the First and Second
Milestones (described below) (together, the “Performance Conditions”), provided
that the Participant continues to be in Continuous Service on the date of
achievement of each of the First and Second Milestone, as applicable (the
“Service Condition”).  

 

Performance Conditions

 

Participant’s Restricted Stock Units shall vest in the following proportions:

 

 

(a)

50% upon Board certification of the acceptance by the United States Food and
Drug Administration (the “FDA”) of a New Drug Application (or any successor form
or application having substantially the same effect with respect to the approval
of a drug for marketing and sale) for sulopenem (the “NDA”), provided such event
occurs on or before December 31, 2021 (the “First Milestone”); and

 

 

(b)

50% on the date which is the initial deadline set by the FDA to complete its
review of the NDA in accordance with the Prescription Drug User Fee Act, as
certified by the Board, provided such event occurs on or before December 31,
2021 (the “Second Milestone”).

 

For the avoidance of doubt, if Participant does not satisfy the Service
Condition then any portion of the Restricted Stock Unit Award which has not
vested will terminate and be canceled and Participant shall have no further
rights with respect thereto.  To the extent that the First and/or Second
Milestone is not achieved on or before December 31, 2021, the portion of the
Restricted Stock Units eligible to vest on achievement of such Milestone shall
be immediately and automatically forfeited as of 11:59 pm CT on December 31,
2021.  

 

For the avoidance of doubt, the term “Board” as used in this Schedule 1 shall
refer to the Company’s Board of Directors or its duly authorized designee, in
accordance with the terms of the Plan.

 




 

--------------------------------------------------------------------------------

EXHIBIT 10.10

Schedule 2

 

Automatic Sale Instructions

 

The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of Restricted Stock Units on such date shall be paid
through an automatic sale of shares as follows:

(a)Upon any vesting of Restricted Stock Units pursuant to Section 2 hereof, the
Company shall arrange for the sale of such number of Ordinary Shares issuable
with respect to the Restricted Stock Units that vest pursuant to Section 2 as is
sufficient to generate net proceeds sufficient to satisfy the Company’s minimum
statutory withholding obligations with respect to the income recognized by you
upon the vesting of the Restricted Stock Units (based on minimum statutory
withholding rates for all tax purposes, including payroll and social taxes, that
are applicable to such income) or, if higher, the specified percentage of the
Ordinary Shares set forth below, and the net proceeds of such sale shall be
delivered to the Company to the extent necessary to satisfy the Company’s tax
withholding obligations and shall otherwise be delivered to you.

(b)You hereby appoint the Chief Executive Officer and the Chief Financial
Officer, and any of them acting alone and with full power of substitution, to
serve as your attorneys in fact to arrange for the sale of your Ordinary Shares
in accordance with this Schedule 2.  You agree to execute and deliver such
documents, instruments and certificates as may reasonably be required in
connection with the sale of the shares pursuant to this Schedule 2.

(c)You represent to the Company that, as of the date hereof, you are not aware
of any material nonpublic information about the Company or the Ordinary Shares
and are not subject to any restriction on trading activities with respect to the
Ordinary Shares pursuant to any Company insider trading policy or other
policy.  You and the Company have structured this Agreement, including this
Schedule 2, to constitute a “binding contract” relating to the sale of Ordinary
Shares, consistent with the affirmative defense to liability under Section 10(b)
of the Securities Exchange Act of 1934 under Rule 10b5-1(c) promulgated under
such Act.

The Company shall not deliver any Ordinary Shares to you until it is satisfied
that all required withholdings have been made.

Portion of Ordinary Shares to Be Sold Pursuant to these Automatic Sale
Instructions:

_________:  Statutory Minimum Withholding Amount

OR IF HIGHER

________% of the Ordinary Shares to be Issued With Respect to the Vesting of the
Restricted Stock Award on such Vesting Date

 

_______________________________

 

Participant Name:  ________________

 

Date:  __________________________

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.10

 

ATTACHMENT II

2018 EQUITY INCENTIVE PLAN

 

 